Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 1 of 14 PageID #: 832




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  NATHAN L. ADAMS,                                      )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:18-cv-03470-SEB-MJD
                                                        )
  BRIAN MARTZ, et al.                                   )
                                                        )
                                Defendants.             )

  Order Granting in Part and Denying in Part Defendants' Motions for Summary Judgment,
                  and Denying Plaintiff's Motion for Summary Judgment

         Plaintiff Nathan Adams, an inmate of the Indiana Department of Correction ("IDOC"),

  filed this 42 U.S.C. § 1983 action against Dr. Roger Perry, Corizon, LLC, and Wexford of Indiana,

  LLC ("the Medical Defendants") and Brian Martz and Misty Stamper ("the State Defendants")

  alleging that the defendants retaliated against him for filing grievances in violation of the First

  Amendment. Specifically, Mr. Adams alleges that Dr. Perry conspired with IDOC officials to

  dismiss him from his job as a Suicide Watch Companion after he filed grievances regarding a lack

  of mental health care. He also contends that the municipal Defendants Corizon and Wexford

  instituted a policy and practice of conspiring to subject offenders like him to retaliation for filing

  grievances. Mr. Adams further contends that Sergeant Martz retaliated against him by filing a false

  conduct report, that Officer Stamper retaliated against him in the course of the disciplinary

  proceeding against him, and that both State Defendants violated his Equal Protection rights by

  treating white inmates differently than him.

         The defendants have moved for summary judgment and Mr. Adams has responded. For the

  following reasons the Defendants' motions for summary judgment are granted in part and denied

  in part, and Mr. Adams's motion for summary judgment is denied.
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 2 of 14 PageID #: 833




                                                I. Facts

          A. The Parties

          During all times relevant to his Complaint, Mr. Adams was an inmate incarcerated at the

  Pendleton Correctional Facility ("Pendleton"). Dkt. 46, ¶ 4; Dkt. 91-1, p. 1 (Deposition of Nathan

  Adams ("Adams Dep.") at p. 7:20-8:23).

          Sergeant Martz is an IDOC correctional officer.

          Ms. Stamper is an IDOC disciplinary hearing officer.

          Defendant Corizon Health, Inc. ("Corizon") was the company that contracted with the

  Indiana Department of Correction ("IDOC") to provide medical care to Indiana prisoners though

  March 31, 2017. Dkt. 46, ¶ 5. Corizon ceased to provide medical services to the IDOC at that time

  and Wexford of Indiana, LLC ("Wexford") became the new medical service provider for Indiana

  prisoners. Id., ¶ 6. Wexford has remained the medial service provider for IDOC since April 1,

  2017.

          Defendant Roger Perry, Ph.D. was a psychiatrist providing mental health care to offenders

  at Pendleton through June 8, 2018. Dkt. 46, ¶ 7; Dkt. 138-1, ¶ 4. 1

          B. Mr. Adams's Employment as a Suicide Watch Companion

                 1. Suicide Watch Companion Program Policies

          A Suicide Watch Companion is an offender who has satisfactorily completed specialized

  training to assist staff in the continuous visual monitoring of an offender who has been placed on

  a formal Suicide Watch status. Dkt. 103-2. To become Suicide Watch Companions, offenders start

  as volunteers and then transition to becoming official Suicide Watch Companions. Dkt. 91-1, p. 4,




  1
   The Court notes that the Medical Defendants initially submitted the wrong affidavit of Dr. Perry.
  But they were directed to file a correct affidavit and they have done so.
                                                   2
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 3 of 14 PageID #: 834




  6. (Adams Dep., p. 42:3-44:5; 49:9-16). IDOC Directive # 117 provides that to qualify as a Suicide

  Watch Companion, offenders must, among other requirements, maintain a clear conduct record

  without any violations for at least one year. Dkt. 103-2, p. 1. The directive further instructs that

  the offender companion will not work longer than a four-hour shift in any twenty-four-hour period.

  Id., p. 3. Finally, the directive provides that an offender refusing to report for an assigned shift,

  failing to adhere to the guidelines and expectations, and/or engaging in behavior which jeopardizes

  the safety of an offender may be subject to receipt of a report of conduct and removal from the

  Suicide Watch Companion program. Id., p. 35.

         Suicide Watch Companions would work four-hour shifts and observe other offenders on

  suicide watch. Dkt. 91-1, p. 4 (Adams Dep. 43:12-44:25). But Mr. Adams acknowledged that in

  certain circumstances Suicide Companions would work shifts within the same day based on need.

  Id. While he was a Suicide Companion, Mr. Adams testified that there were several occasions

  where he worked more than one shift in a 24-hour period. Id. (Adams Dep. at 43:8-25; 44:1-5).

                 2. Mr. Adams's Time as a Suicide Watch Companion

         Mr. Adams began volunteering as a Suicide Watch Companion in April 2015. Dkt. 100,

  ¶ 1. On about November 12, 2015, Mr. Adams became a paid Suicide Watch Companion. Dkt. 91-

  1, pp. 2-3, 5-6 (Adams Dep. 20:17-21:22, 48:25-49:8).

         On December 5, 2016, February 15, 2017, and March 1, 2017, Mr. Adams filed grievances

  regarding his contention that he had not been given psychiatric treatment for conditions he

  experienced as a Suicide Watch Companion. Dkt. 100, ¶ 3. He requested that Suicide Companions

  meet with a psychologist after every shift or that a professional mental health counselor be




                                                   3
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 4 of 14 PageID #: 835




  appointed just to see Suicide Companions. Dkt. 138-1, ¶ 6; Dkt. 91-3, p. 2. 2 Dr. Perry responded

  stating that there was a system for Mr. Adams to meet with a mental health professional, which

  was filling out a health care request. Id.

                 3. Mr. Adams's Conduct Report and Dismissal as a Suicide Watch Companion

         On March 7, 2017, Mr. Adams worked as a Suicide Watch Companion from 7:00-

  11:00A.M. Dkt. 103-6. On March 8, 2017, Mr. Adams and fellow inmate Mr. Windom were

  summoned to work another shift as a Suicide Watch Companion. Dkt. 46, ¶ 12; dkt. 103-8; dkt.

  103-9. The defendants assert that there was an emergency need for companions that day because

  inmates in the J Cell House could not leave because of a modified lockdown for medical

  precautions. Dkt. 103-5. Mr. Adams contends, however, that other Suicide Watch Companions in

  his dorm were available to work that day but were not called to work. Dkt. 115, ¶ 14, 16. When he

  arrived at work, Mr. Adams testified that he told Sergeant Martz that it was not his time to work

  and that someone else should work the shift because he had worked within the prior 24-hour

  period. Dkt. 91-1, p. 7-8 (Adams Dep. at 55:17-57:25). Mr. Windom refused to work for the same

  reason. Dkt. 103-9. On March 9, 2017, Sergeant Martz submitted a conduct report for Mr.

  Windom, stating that he committed a Code #356 violation by refusing to work as a Suicide Watch

  Companion on March 8, 2017. Id.




  2
    When the State Defendants designated evidence in support of their motion for summary
  judgment, they failed to authenticate that evidence as required by Rule 901 of the Federal Rules
  of Evidence and they were directed, consistent with Rule 56(e)(3) of the Federal Rules of Civil
  Procedure to do so. Dkt. 131, p. 4. They did so through the affidavit of Michelle Rains. Dkt. 132.
  Mr. Adams moves to strike Ms. Rains's affidavit because she was not identified as a witness in
  discovery. The motion to strike, dkt. [132], is denied because Ms. Rains's testimony was used only
  to authenticate evidence that the Court previously found caused Mr. Adams no surprise or undue
  prejudice. See dkt. 131. Likewise, her affidavit is not unduly surprising or prejudicial to Mr.
  Adams.
                                                  4
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 5 of 14 PageID #: 836




         Sergeant Martz also wrote a conduct report against Mr. Adams for refusing to work.

  Dkt. 103-8. In the conduct report, Sergeant Martz wrote that Mr. Adams told him that he had

  worked the day before and did not feel he should work two days in a row. Id. At his deposition,

  Mr. Adams testified that on the morning of incident he went into work, but it was not his shift.

  Dkt. 91-1, p. 7-8; (Adams Dep. 55:17-57:25). Mr. Adams testified:

                 Dr. Perry, supposed to instruct – instructed all the companions to talk with
         the officer if they called you earlier, within that 24-hour period, that you're not
         supposed to work, check our logbook. We did that with the officer on duty. That
         officer on duty said he didn't care, work anyway. We told him, hey, contact Dr.
         Perry because we're not supposed to work.

                The other two guys were ready to work. He said go in. We went in to work.
         Once we went into the dorm – when I say "we," it was me and another inmate or
         prisoner. We went into the dorm.

  Id., p. 8 (Adams Dep. 57:11-23).

         In response to the defendants' motion for summary judgment, Mr. Adams testifies that

  Sergeant Martz told him, "you work or you're fired, as a matter of fact you're fired so go in."

  Dkt. 101 ¶ 16. Mr. Adams also contends that Sergeant Martz wrote a bad work evaluation for

  Mr. Adams even though Mr. Adams had previously received an excellent work evaluation. Id.

  ¶ 20, 23. A week later Mr. Adams received a conduct report stating that he refused to work.

  Dkt. 91-1, p. 8 (Adams Dep. 57:23-25).

         On March 15, 2017, Disciplinary Hearing Board Officer Sarah Napper emailed Dr. Perry

  and informed him that two suicide companions, one of which was Mr. Adams, received conduct

  reports for refusing an assignment. Dkt. 138-1, ¶ 8; dkt. 91-3, p. 4. Ms. Napper reported that both

  offenders stated that they had worked the day before and felt that they should not work that day.

  Id. While Mr. Adams denies requesting a statement from Dr. Perry, Ms. Napper stated in her email




                                                  5
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 6 of 14 PageID #: 837




  that the offenders requested a statement from Dr. Perry as part of their disciplinary hearing

  proceedings. Id. Dr. Perry responded as follows:

         Typically there are procedures for the rotations of workers as Suicide Companions.
         However, they are informed that as part of the job, since they are paid whether or
         not they actually work a shift, they will be available whenever they are needed.
         Apparently, the two in question were not willing to work successive shifts (despite
         not having worked for several days and were paid for those days) when there was
         the unusual emergency need for companions since those in J Cell House could not
         leave because of the modified lock [d]own for medical precautions. It was my
         understanding that the Sgt making the assignments gave them the option of working
         or returning to their unit and refusing to work. It appears they chose the option of
         returning to their unit, refusing to work and the ensuing consequences. It is true that
         under normal circumstances, they would not need to work successive shifts but it
         is our position that any order given by staff should be followed and the issue
         resolved later to determine if that was incorrect.

         I will be seeing Mr. Adams to respond to his request for interview. I will read him
         a copy of this e-mail. I will allow him to reapply (if he remains interested) in 90
         days.

         Windom was NOT assigned as a suicide companion. He was volunteering and had
         no actual job. I still feel he should have following the directive of the Seg. But I am
         not sure how he can be held accountable for not fulfilling a work assignment that
         he did not officially have. He too has [been] removed from the volunteer list and
         will be allowed to resubmit an application after 90 days.

  Dkt. 91-3, p. 4.

         On March 18, 2017, Dr. Perry met with Mr. Adams to discuss the incident and noted that

  he had been relieved as a Suicide Watch Companion for approximately three weeks. Dkt. 138-1,

  ¶ 9; dkt. 91-3, p. 5. Dr. Perry charted:

         Individual seen in response to a "request for interview." He [had] been relieved of
         his position as a Suicide Companion about three weeks ago and was still very upset
         about it. He dwelled on the legal issues surrounding the "firing" and the possibility
         of reporting staff having enhance the story significantly. He had a completely
         different version of the situation and this version was echoed by some staff. It was
         pointed out to him that I was not particularly concerned about the legal issues as I
         was about the possible negative cloud on the program. He was reminded that he can
         reapply 90 days from the date of his being relieved from duty. Will research the
         difference between "firing" and suspension and determine if we can (after the fact)
         list his release as a 90-day suspension.

                                                   6
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 7 of 14 PageID #: 838




         Dkt. 91-3, p. 5.

         On March 24, 2017, IDOC staff updated Mr. Adams's Conduct Summary report to show a

  class 356 infraction for refusing an order. Id., p. 6. On April 4, 2017, the IDOC classification

  officer documented that Mr. Adams was dismissed from his job a Suicide Watch Companion for

  a class 356 infraction – refusing an assignment. Id., p. 7. Dr. Perry did not make the determination

  to dismiss Mr. Adams and did not have the authority to dismiss Suicide Watch Companions as a

  psychologist. Dkt. 138-1, ¶ 10.

         At the disciplinary hearing, Mr. Adams requested Ms. Stamper to call Sergeant Martz,

  Officer Wilson, Offender Windom, Offender Warner, and Offender Davis as witnesses. Dkt. 100

  ¶ 15. Officer Stamper denied this request. Dkt. 100 ¶ 20. Mr. Adams testifies that Officer Stamper

  told him: "Dr. Perry and Sergeant Martz want to see you found guilty to get you out of work so

  that's what I'm gonna do." Dkt. 101 ¶ 49. Ms. Stamper found Mr. Adams guilty of refusing an

  assignment. Dkt. 100 ¶ 24.

         On April 11, 2017, Mr. Adams filed a Disciplinary Hearing Appeal stating that he did not

  refuse to work. Dkt. 91-3, p. 8. Mr. Adams stated that he had worked the day before and IDOC

  policy stated that a suicide companion should not work another shift in a 24-hour period. Id. He

  stated that he told Sergeant Martz that he called out the wrong person because he had worked the

  day prior and that Offender Warner was next on the rotation list. Id. He went on to state that

  Sergeant Martz eventually called out Offender Warner to work the shift, which proved that he was

  available and next on the rotation. Id. IDOC staff responded that the sanctions imposed were within

  the guidelines of the policy and denied the appeal. Id.




                                                   7
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 8 of 14 PageID #: 839




                                             III. Discussion

            The parties seek summary judgment on Mr. Adams's retaliation and equal protection

  claims.

            A. Retaliation

            To prevail on a First Amendment retaliation claim, Mr. Adams must show that "(1) []he

  engaged in activity protected by the First Amendment; (2) []he suffered a deprivation that would

  likely deter First Amendment activity; and (3) the protected activity []he engaged in was at least a

  motivating factor for the retaliatory action." Archer v. Chisholm, 870 F.3d 603, 618 (7th Cir. 2017)

  (internal citations omitted).

                   1. Protected Activity

            Here, the defendants do not dispute that Mr. Adams has satisfied the first element of his

  retaliation claim. His grievances about the Suicide Watch Companion Program were protected by

  the First Amendment. See Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015) ("filing a non-

  frivolous grievance is a constitutionally protected activity sufficient to support a retaliation

  claim").

                   2. Deprivation Likely to Deter First Amendment Activity

            The defendants also do not argue that Mr. Adams did not suffer a deprivation that is likely

  to deter First Amendment activity. Mr. Adams lost his prison job, which is likely to deter First

  Amendment activity.

                   3. Motivating Factor

            The defendants argue that any protected activity on Mr. Adams's part was not a motivating

  factor in any action taken against him.




                                                     8
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 9 of 14 PageID #: 840




         To prove his First Amendment retaliation claim, Mr. Adams must show that his protected

  activity was the cause of the retaliatory action. He can do so by showing that the "protected activity

  was 'at least a motivating factor' for the retaliatory action." Thomas v. Anderson, 912 F.3d 971,

  976 (7th Cir. 2018) (quoting Perez, 732 F.3d at 783). Mr. Adams argues that he was disciplined

  and fired from the Suicide Watch Companion Program because he filed grievances complaining

  about that program. This is enough to show that his grievances were at least a motivating factor in

  the action taken against him.

         Because Mr. Adams can establish a prima facie case of retaliation, "[t]he burden then shifts

  to the defendants to show that they would have taken the action despite the bad motive." Mays v.

  Springborn, 719 F.3d 631, 635 (7th Cir. 2013) (citation omitted). If the defendants meet their

  burden of establishing a non-retaliatory motive for the allegedly retaliatory action, the plaintiff

  "then must persuade a fact-finder that the defendants' proffered reasons were pretextual and that

  retaliatory animus was the real reason" for the retaliatory action. Massey v. Johnson, 457 F.3d 711,

  717 (7th Cir. 2006). This means that Mr. Adams "must produce evidence upon which a rational

  finder of fact would infer that [the defendants'] explanations were lies." Id. "[T]he ultimate

  question is whether events would have transpired differently absent the retaliatory motive."

  Babcock, 102 F.3d at 275. The Court will assess each defendants' motive separately.

                         Brian Martz

         Sergeant Martz argues Mr. Adams cannot prevail on his retaliation claim against him

  because he had a legitimate, non-retaliatory reason for filing the conduct report as Mr. Adams

  refused to work in violation of IDOC policy. Mr. Adams argues that, under the policy, he should

  not have been called into work that day because he had already worked a shift in the last 24 hours.




                                                    9
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 10 of 14 PageID #: 841




         Here, there is a genuine issue of material fact regarding whether Sergeant Martz retaliated

  against Mr. Adams. While Sergeant Martz contends that he appropriately filed a conduct report

  against Mr. Adams for refusing a shift, Mr. Adams has presented evidence that he did not refuse

  to work, but only explained that he should not have been called to work because he had already

  worked in the last 24 hours and asked Sergeant Martz to check the log book. Further, while the

  defendants contend that, because of a lockdown, no other inmates were available to work,

  Mr. Adams testifies that he was aware of two other inmates in his dorm that were dressed and

  ready to work at the time he was called to work. Further, Mr. Adams testifies that Ms. Stamper

  told him that Sergeant Adams and Dr. Perry wanted him to be fired from the Suicide Watch

  Program. Dkt. 101 ¶ 49. Viewing this evidence in the light most favorable to Mr. Adams, a

  reasonable jury might conclude that Sergeant Martz called Mr. Adams into work in violation of

  IDOC policy so that Mr. Adams might be charged with refusal of an assignment and removed from

  the Suicide Watch Companion program. On the other hand, considering this evidence in the light

  most favorable to the defendants, a reasonable jury might believe that Sergeant Martz was justified

  in writing Mr. Adams a conduct report for refusing an assignment. Neither Sergeant Martz nor

  Mr. Adams is entitled to summary judgment on this claim.

                         Misty Stamper

         Next, Ms. Stamper argues that she did not retaliate against Mr. Adams because she gave

  him a full and fair disciplinary hearing.

         At the disciplinary hearing, Mr. Adams requested Ms. Stamper to call Sergeant Martz,

  Officer Wilson, Offender Windom, Offender Warner, and Offender Davis as witnesses. Dkt. 100

  ¶ 15. Officer Stamper denied this request. Dkt. 100 ¶ 20. Mr. Adams also testifies that Officer




                                                  10
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 11 of 14 PageID #: 842




  Stamper told him: "Dr. Perry and Sergeant Martz want to see you found guilty to get you out of

  work so that's what I'm gonna do." Dkt. 101 ¶ 49.

          Mr. Adams was found guilty of refusing an assignment. Dkt. 100 ¶ 24. "Inmates have a

  due process right to call witnesses at their disciplinary hearings when doing so would be consistent

  with institutional safety and correctional goals." Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir.

  2003) (citing Wolff v. McDonnell, 418 U.S. 539, 566 (1974)). However, "prisoners do not have

  the right to call witnesses whose testimony would be irrelevant, repetitive, or unnecessary."

  Pannell v. McBride, 306 F.3d 499, 503 (7th Cir. 2002). Ms. Stamper contends that, as the hearing

  officer, she was entitled to deny the request to call witnesses if doing so would "result in the

  admission of irrelevant or repetitive testimony." Ind. Code §11-11-5-5(a)(5). But there is no

  evidence to support a conclusion that the testimony of the proposed witnesses would have been

  irrelevant or repetitive. Mr. Adams contends that Offenders Warner and Davis were prepared to

  report for duty as Suicide Watch Companions when he was called to report. Their testimony might

  have been relevant to whether he had refused an assignment.

         Viewing the evidence in the light most favorable to Mr. Adams, a reasonable jury might

  conclude that Ms. Stamper conducted an incomplete disciplinary hearing and therefore that her

  proposed non-retaliatory reason for finding him guilty is pretextual. Similarly, considering this

  evidence in the light most favorable to the Ms. Stamper, a reasonable jury might believe that

  Mr. Adams did refuse to work, and she was justified in finding Mr. Adams guilty of refusing a job

  assignment. Neither Ms. Stamper nor Mr. Adams is entitled to summary judgment.

                         Roger Perry

         Dr. Perry argues that he did not personally participate in the alleged retaliation against

  Mr. Adams. He asserts that IDOC staff, not medical staff, had the authority to hire and dismiss



                                                  11
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 12 of 14 PageID #: 843




  Suicide Watch Companions. Mr. Adams's conduct report, disciplinary hearing, and reclassification

  were all handled by prison staff. Dr. Perry's involvement included providing a statement to the

  disciplinary hearing officer regarding his interactions with Mr. Adams 3 and responding to his

  grievances.

            Here, there is a dispute of fact regarding whether Dr. Perry retaliated against Mr. Adams.

  A reasonable jury might believe that Dr. Perry merely responded to Ms. Napper's questions about

  Mr. Adams's work assignment. On the other hand, if a reasonable jury believed that Dr. Perry told

  Ms. Stamper he wanted Mr. Adams fired, that jury might conclude that Dr. Perry's asserted motives

  were pretext. Neither Mr. Adams nor Dr. Perry is entitled to summary judgment on this claim.

            B. Equal Protection Claims

            Mr. Adams also asserts that the State Defendants violated his equal protection rights under

  the Fourteenth Amendment because he was treated differently than inmate Windom. To succeed

  on this claim, Mr. Adams must show that he was "intentionally treated differently from others

  similarly situated." Vision Church v. Vill. of Long Grove, 468 F.3d 975, 1002 (7th Cir. 2006);

  McDonald v. Vill. of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004). To be considered "similarly

  situated," Mr. Adams and his comparator must be "prima facie identical in all relevant respects or

  directly comparable ... in all material respects." Racine Charter One, Inc. v. Racine Unified Sch.

  Dist., 424 F.3d 677, 680 (7th Cir. 2005); Purze v. Vill. of Winthrop Harbor, 286 F.3d 452, 455

  (7th Cir. 2002).

            Here, it is undisputed that Mr. Adams was a paid Suicide Watch Companion, while

  Mr. Windom was an unpaid volunteer. Because Mr. Adams and Mr. Windom were not identical

  in all respects, Mr. Adams has failed to show that Mr. Windom was similarly situated to him. The



  3
      Mr. Adams disputes that he requested a statement from Dr. Perry, but this dispute is not material.
                                                     12
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 13 of 14 PageID #: 844




  State Defendants are therefore entitled to summary judgment on Mr. Adams's equal protection

  claim.

           C. Claims Against Corizon and Wexford

           Finally, the parties seek summary judgment on Mr. Adams's claim against defendants

  Corizon and Wexford. Because Corizon and Wexford act under color of state law by contracting

  to perform a government function, i.e., providing medical care to correctional facilities, they are

  treated as a government entity for purposes of Section 1983 claims. See Jackson v. Illinois Medi-

  Car, Inc., 300 F.3d 760, 766 fn.6 (7th Cir. 2002). Thus, to survive summary judgment, Mr. Adams

  must produce evidence of "the existence of an 'official policy' or other governmental custom that

  not only causes but is the 'moving force' behind the deprivation of constitutional rights." Teesdale

  v. City of Chi., 690 F.3d 829, 833-34 (7th Cir. 2012) (quoting City of Canton, Ohio v. Harris, 489

  U.S. 378, 388–89 (1989)); see also Monell, 436 U.S. at 694.

           Mr. Adams's policy and practice claims are based on his experience in receiving a conduct

  report and being dismissed from the Suicide Watch Companion Program. He has not presented

  any evidence of any similar experience of other inmates. He also has not provided any evidence

  of any express policy of retaliation on the part of Corizon or Wexford. Corizon and Wexford are

  therefore entitled to summary judgment on Mr. Adams's claims against them.

                                            IV. Conclusion

           For the foregoing reasons, Mr. Adams's motion for summary judgment, dkt. [99], is

  denied, the State Defendants' motion for summary judgment, dkt. [102], is granted in part and

  denied in part, and the Medical Defendants' motion for summary judgment, dkt. [89], is granted

  in part and denied in part. The clerk shall terminate Corizon and Wexford as defendants. No

  partial final judgment shall issue as to the claims dismissed in this order.



                                                   13
Case 1:18-cv-03470-SEB-MJD Document 141 Filed 01/19/21 Page 14 of 14 PageID #: 845




         Mr. Adams's motion to strike, dkt. [133], is denied.

  IT IS SO ORDERED.



            1/19/2021
  Date: _________________                               _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana
  Distribution:

  NATHAN L. ADAMS
  112090
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                                 14
